 
Exhibit 10.6

 
AMENDED AND RESTATED SUBORDINATION AGREEMENT
 
This Amended and Restated Subordination Agreement (this “Agreement”) is entered
into as of the 31st day of May, 2006, by and among John Martell, Strasbourger
Pearson Tulcin Wolff, Inc. (“Strasbourger”), as agent for the holders of the
Subordinated Secured Convertible Debenture holders listed on Schedule A (the
“Debenture Holder(s),” all of whom are collectively referred to herein as the
“Subordinated Lenders” and each, a “Subordinated Lender”), and Laurus Master
Fund, Ltd. (the “Senior Lender”). Unless otherwise defined herein, capitalized
terms used herein shall have the meaning provided such terms in the Security and
Purchase Agreement referred to below.


 
BACKGROUND
 
WHEREAS, the Senior Lender has made loans to MISCOR Group, Ltd. f/k/a Magnetech
Integrated Services Corp., an Indiana corporation (“MISCOR”), and to Magnetech
Industrial Services of Alabama, LLC, an Indiana limited liability company
(“MIS”, and collectively with MISCOR, the “Company”) pursuant to, and in
accordance with, (i) that certain Security and Purchase Agreement dated as of
August 24, 2005 by and between MISCOR, certain subsidiaries of MISCOR, and the
Senior Lender (as amended, modified or supplemented from time to time, the
"Security Agreement"), (ii) the Ancillary Agreements referred to in the Security
and Purchase Agreement, (iii) that certain Security and Purchase Agreement dated
as of the date hereof by and between MIS and Laurus (as amended, modified or
supplemented from time to time, the “MIS Security Agreement”) and (iv) the
Ancillary Agreements referred to in the MIS Security Agreement (the “MIS
Ancillary Agreements”).
 
WHEREAS, each Debenture Holder is the holder of a subordinated secured
convertible debenture issued by the Company. Pursuant to Section 9.1 of each
debenture, Strasbourger is authorized to make, take or give any consent, waiver
or other action provided by the terms of the Debentures to be made, given or
taken by the Debenture Holders.
 
WHEREAS, the Subordinated Lenders have made loans to the Company.
 
NOW, THEREFORE, each Subordinated Lender and the Senior Lender agree as follows:
 
TERMS
 
1. Up All loans made by the Senior Lender to the Company and/or any of its
Subsidiaries pursuant to, and all associated interest, fees and penalties owing
by the Company and/or any of its Subsidiaries to the Senior Lender under, the
Security Agreement, any Ancillary Agreement, the MIS Security Agreement, any MIS
Ancillary Agreement or otherwise are referred to as “Senior Liabilities”. Any
and all loans made by the Subordinated Lenders to the Company and/or any of its
Subsidiaries, together with all other obligations of the Company and/or any of
its Subsidiaries to any Subordinated Lender (in each case, including any
interest, fees or penalties related thereto), howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent or now or
hereafter existing, or due or to become due are referred to as “Junior
Liabilities”. It is expressly understood and agreed that the term “Senior
 


--------------------------------------------------------------------------------



Liabilities”, as used in this Agreement, shall include, without limitation, any
and all interest, fees and penalties accruing on any of the Senior Liabilities
after the commencement of any proceedings referred to in paragraph 4 of this
Agreement, notwithstanding any provision or rule of law which might restrict the
rights of the Senior Lender, as against the Company, its Subsidiaries or anyone
else, to collect such interest, fees or penalties, as the case may be.
 
2. Except as expressly otherwise provided in this Agreement or as the Senior
Lender may otherwise expressly consent in writing, the payment of the Junior
Liabilities shall be postponed and subordinated to the payment in full of all
Senior Liabilities. Furthermore, no payments or other distributions whatsoever
in respect of any Junior Liabilities shall be made, nor shall any property or
assets of the Company or any of its Subsidiaries be applied to the purchase or
other acquisition or retirement of any Junior Liability. Notwithstanding
anything to the contrary contained in this paragraph 2 or elsewhere in this
Agreement, the Company and its Subsidiaries may make regularly scheduled
principal and interest payments, as the case may be, to the Subordinated Lenders
with respect to the Junior Liabilities, so long as (i) no Event of Default (as
defined in any of the Security Agreement, the Ancillary Agreements, the MIS
Security Agreement or the MIS Ancillary Agreements) has occurred and is
continuing at the time of any such payment and (ii) the amount of such regularly
scheduled principal payments and the rate of interest, in each case, with
respect to the Junior Liabilities is not increased from that in effect on the
date hereof.
 
3. Each Subordinated Lender hereby subordinates all security interests that have
been, or may be, granted by the Company and/or any of its Subsidiaries to such
Subordinated Lender in respect of the Junior Liabilities, to the security
interests granted by the Company and/or any of its Subsidiaries to the Senior
Lender in respect of the Senior Liabilities.


4. In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar proceedings relating to the Company and/or any
of its Subsidiaries or to its creditors, as such, or to its property (whether
voluntary or involuntary, partial or complete, and whether in bankruptcy,
insolvency or receivership, or upon an assignment for the benefit of creditors,
or any other marshalling of the assets and liabilities of the Company and/or any
of its Subsidiaries, or any sale of all or substantially all of the assets of
the Company and/or any of its Subsidiaries, or otherwise), the Senior
Liabilities shall first be paid in full before any Subordinated Lender shall be
entitled to receive and to retain any payment or distribution in respect of any
Junior Liability.
 
5. Each Subordinated Lender will mark his books and records so as to clearly
indicate that their respective Junior Liabilities are subordinated in accordance
with the terms of this Agreement. Each Subordinated Lender will execute such
further documents or instruments and take such further action as the Senior
Lender may reasonably request from time to time request to carry out the intent
of this Agreement.
 
6. Each Subordinated Lender hereby waives all diligence in collection or
protection of or realization upon the Senior Liabilities or any security for the
Senior Liabilities.
 
7. No Subordinated Lender will without the prior written consent of the Senior
Lender: (a) attempt to enforce or collect any Junior Liability or any rights in
respect of any
 

- 2 -

--------------------------------------------------------------------------------



Junior Liability; or (b) commence, or join with any other creditor in
commencing, any bankruptcy, reorganization or insolvency proceedings with
respect to the Company and/or any of its Subsidiaries.
 
8. The Senior Lender may, from time to time, at its sole discretion and without
notice to any Subordinated Lender, take any or all of the following actions: (a)
retain or obtain a security interest in any property to secure any of the Senior
Liabilities; (b) retain or obtain the primary or secondary obligation of any
other obligor or obligors with respect to any of the Senior Liabilities; (c)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Liabilities, or release or
compromise any obligation of any nature of any obligor with respect to any of
the Senior Liabilities; and (d) release their security interest in, or
surrender, release or permit any substitution or exchange for, all or any part
of any property securing any of the Senior Liabilities, or extend or renew for
one or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property.
 
9. The Senior Lender may, from time to time, whether before or after any
discontinuance of this Agreement, without notice to any Subordinated Lender,
assign or transfer any or all of the Senior Liabilities or any interest in the
Senior Liabilities; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer of the Senior Liabilities, such Senior
Liabilities shall be and remain Senior Liabilities for the purposes of this
Agreement, and every immediate and successive assignee or transferee of any of
the Senior Liabilities or of any interest in the Senior Liabilities shall, to
the extent of the interest of such assignee or transferee in the Senior
Liabilities, be entitled to the benefits of this Agreement to the same extent as
if such assignee or transferee were the Senior Lender, as applicable; provided,
however, that, unless the Senior Lender shall otherwise consent in writing, the
Senior Lender shall have an unimpaired right, prior and superior to that of any
such assignee or transferee, to enforce this Agreement, for the benefit of the
Senior Lender, as to those of the Senior Liabilities which the Senior Lender has
not assigned or transferred.
 
10. The Senior Lender shall not be prejudiced in its rights under this Agreement
by any act or failure to act of any Subordinated Lender, or any noncompliance of
any Subordinated Lender with any agreement or obligation, regardless of any
knowledge thereof which the Senior Lender may have or with which the Senior
Lender may be charged; and no action of the Senior Lender permitted under this
Agreement shall in any way affect or impair the rights of the Senior Lender and
the obligations of any Subordinated Lender under this Agreement.
 
11. No delay on the part of the Senior Lender in the exercise of any right or
remedy shall operate as a waiver of such right or remedy, and no single or
partial exercise by the Senior Lender of any right or remedy shall preclude
other or further exercise of such right or remedy or the exercise of any other
right or remedy; nor shall any modification or waiver of any of the provisions
of this Agreement be binding upon the Senior Lender except as expressly set
forth in a writing duly signed and delivered on behalf of the Senior Lender. For
the purposes of this Agreement, Senior Liabilities shall have the meaning set
forth in Section 1 above, notwithstanding any right or power of any Subordinated
Lender or anyone else to assert any claim or defense as to the invalidity or
unenforceability of any such obligation, and no such
 

- 3 -

--------------------------------------------------------------------------------



claim or defense shall affect or impair the agreements and obligations of any
Subordinated Lender under this Agreement.
 
12. This Agreement shall be binding upon each Subordinated Lender and upon the
heirs, legal representatives, successors and assigns of each Subordinated Lender
and the successors and assigns of any Subordinated Lender.
 
13. This Agreement shall be construed in accordance with and governed by the
laws of New York without regard to conflict of laws provisions. Wherever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
[signature page follows]



- 4 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been made and delivered this __ day of
______________, 2006.
 



   
By:
/s/ John A. Martell    
Name:
John A. Martell
                           
STRASBOURGER PEARSON TULCIN WOLFF, INC. as agent for the Debenture Holders
                   
By:
/s/ Michael J. Schumacher    
Name:
Michael J. Schumacher    
Title:
             
LAURUS MASTER FUND, LTD.
           
By:
/s/ David Grin    
Name:
David Grin    
Title:
Partner
Acknowledged and Agreed to by:
 
   
MISCOR GROUP, LTD.
 
   
By:
/s/ John A. Martell    
Name:
John A. Martell
   
Title:
President    










- 5 -

--------------------------------------------------------------------------------



SCHEDULE A


Debenture Holders


Magnetech Integrated Services Corp
Outstanding Debentures
As of 5/31/05



Warrant #
Holder
Debenture $
1
David L. Cohen
100,000
2
Michael Poujol & Angela Poujol JTWROS
250,000
3
Gregg M. Gaylord & Linda S. Covillon Gaylord LV TR 1/18/99
50,000
4
Pershing as Custodian, IRA FBO Thomas D'Avanzo
50,000
5
Dr. Frank Lake III
30,000
6
Dr. Leo Mazzocchi & Nancy T. Mazzocchi
25,000
7
William Sybesma & Martina Jane Sybesma JTWROS
75,000
8
Gary M. Glasscock
100,000
9
Dr. Domenic Strazzulla
50,000
10
RS & VS Ltd., SJDE LLC Gen. Partner
25,000
11
Stephen T. Skoly, Jr.
50,000
12
Robert C. Ingram, III
50,000
13
Thomas J. Keeney
25,000
14
Joseph Quattrocchi
25,000
15
Paul Quattrocchi & Danielle Quattrocchi JTWROS
25,000
16
Dr. Barry G. Landry
50,000
17
Robert L Thompson MD TR ISERP Profit Sharing Plan
25,000
18
Dr. Michail O. Bernstein
50,000
19
Steven A. Lamb
50,000
20
Norman Dudey TR The Normn Dudey Trust UA dated 6/10/1991
50,000
21
Frank R. Cserpes J. & Sharon M Cserpes TRS Frank R Cserpes Trust
50,000
22
Edward Lagomarsino
250,000
23
Pershing as Custodian, SEP FBO Rodney Schorlemmer
50,000
24
Mollie Ann Peters
20,000
25
Paul V. Nugent, Jr. &eanne Mentus Nugent JTWROS
25,000
26
Dr. Albert Jim Barboni
30,000
27
StarInvest Group, Inc
400,000
28
SwissFinanz Partner AG
130,000
29
Marcel Riedel
20,000
30
Alfred Schneider
20,000
31
Maya Salzmann
50,000
32
Daniel Stahl
80,000
33
Elizabeth Kuhn
50,000
34
Paul Remensberger
20,000
35
Heinz Wattenhofer
25,000
36
Rolph R. Berg-Jaquet
10,000
37
Marie Luise Fuchs
10,000
38
Josephine Hausammann
10,000
39
Hans Hausammann
15,000
40
Roger Buerki
10,000
41
Hans Nef-Maag
60,000
42
James Ladner
50,000
43
Max Gertsch
15,000
44
Roland Bertschy
5,000
45
Christian Baumberger
10,000
46
Fred Kin
20,000
47
StarInvest Group, Inc
400,000
48
Kilmore Worldwide, Inc.
25,000
49
Highgate House Funds Limited
500,000
50
Nasrollah Jahdi
25,000
51
Pershing LLC as Custodian, IRA FBO Richard J. Mullin
100,000
52
SwissFinanz Partner AG
60,000
53
Daniel Stahl
50,000
54
Paul Remensberger
20,000
55
Hans Hausammann
20,000
56
Hans-Peter Knecht
20,000
57
Henry Fortier III
25,000
58
Frederick B. Epstein
50,000
59
William Sybesma
75,000
60
Gary M. Glasscock
40,000
61
Joseph Gazzola & Josephine Gazzola JTWROS
25,000
   
4,025,000


